Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12 and 16-21, drawn to a method of shaping an article from a zinc or zinc alloy coated steel blank.

Group II, claim(s) 13-15, drawn to a shaped article made from the method of Group I.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

	The shared special technical feature between Groups I and II are steel composition recited in instant claim 13 which is disclosed by Rana (US 2016/0312323 from IDS of 08/10/2020). Rana discloses a ductile ultra high strength medium Mn steel consists of C, mn, Al, Si, Nb, V and Ti at overlapping ranges as illustrated in Table 1 below.
Hence, the claimed inventions are said to lack unity “a posteriori,” because the special technical feature as required by instant claim 1 is anticipated by or obvious over cited prior art Rana.
During a telephone conversation with Anthony P. Venturino on 01/11/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-12 and 16-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-15  are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Status of Claims
Claims 1-21 are pending.  Claims 1-12 and 16-21 are presented for this examination.  Claims 13-15 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/10/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 10 and 19 have recitations "(in wt. %)”.   Claims 11 and 20 have recitations “in vol. %)”.  It is unclear whether these recitations within the brackets would further limit the scope of the claims.  Applicant is required to open brackets in claims 11, 10-11 and 19-20 in order to have the claim limitations considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the temperature drop" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the annealing temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claim required “reheating temperature TRH in the intercritical temperature range Ac1 to Ac3, or below 700 C, or below 675 C” merely overlaps independent claim 1 required Ac3-200 to Ac3.  Since dependent claim range is not allowed to overlap independent claimed range, instant claim fails to further limit the reheating temperature TRH upon which it depends.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 and 16-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rana (US 20160312323). 
	As for claims 1, 10-12 and 19-20, Rana discloses a ductile ultra high strength medium Mn steel produced through continuous annealing and hot stamping (Title), the steel has Zn-based coating (paragraph [0012]) and the steel consists of overlapping compositions, microstructure and mechanical properties such as TS, YS, TE as illustrated in Table 1 below. (paragraph [0054])
	Rana does not expressly disclose minimum banding angle as claimed.  It is an inherent property due to combination of steel sheet compositions, microstructure and process of making.
When a claimed process along with its resultant product reasonably appears to be substantially the same as, or an obvious variant of, a product disclosed by the prior art, the burden is on the applicant to prove that the prior art process and its resultant product does not necessarily or inherently possess characteristics attributed to the claimed product, and that it is of no moment whether the rejection is based on § 102 or § 103 since the burden on the applicant is the same. Cf. In re Spada, 911 F.2d 705, 708 (Fed Cir. 1990); In re Best,562 F.2d 1252, 1255 (CCPA 1977).
	
Table 1
Element
Applicant
(weight %)
Rana et al.
(weight %)
Paragraph [0054]
Overlap
(weight %)
C
0.01-0.2
0.05-0.3
0.05-0.2
Mn
3.1-9
3-15
3.1-9
Al
0.5-3
0.5-3
0.5-3
Si
<1.5
0.1-1.5
0.1-1.5
                  Cr
<2
0
0
V
<0.1
<0.2
<0.1
                  Nb
<0.1
<0.2
<0.1
Ti
<0.1
<0.2
<0.1
Mo
<0.5
0
0
C (Claim 10)
0.05-0.2
0.05-0.3
0.05-0.2
Mn(Claim 10)
3.5-9
3-15
3.5-9
Al (Claim 10)
0.6-2.9
0.5-3
0.6-2.9
C (Claim 19)
0.1-0.19
0.05-0.3
0.1-0.19
Mn(Claim 19)
7.2-8.8
3-15
7.2-8.8
Al (Claim 19)
1.0-2.25
0.5-3
1.0-2.25
Ferrite (Claim 11)
>=30
35-90
35-90
Austenite (Claim 11)
>=20
5-65
20--65
Martensite (Claim 11)
<=50
Balance
balance
YS (Claim 12)
>=800
866-1059
866-1059
TS (Claim 12)
>=980
1153-1348
1153-1348
TE (Claim 12)
>=15
16.7-25.3
16.7-25.3
BE (Claim 12)
>=90 degree


Ferrite (Claim 20)
>=40
35-90
40-90
Austenite (Claim 20)
>=30
5-65
30-65
Martensite (Claim 20)
<=30
Balance
balance
YS (Claim 21)
>=900
866-1059
900-1059
TS (Claim 21)
>=1000
1153-1348
1153-1348
TE (Claim 21)
>=25
16.7-25.3
25-25.3
BE (Claim 21)





The method comprising: (Claims 14-20)
	Providing an annealed steel sheet which has Zn-based coating, which supports instant claimed providing step
Hot forming the annealed steel sheet at reheating temperature between 600-750 C (Claim 19), which supports instant claimed reheating step.  Since hot forming temperature is much lower due to suppression of Ac3 temperature of the steel by high amount of Mn and it is at least about 200 C lower than the temperature used for austenitizing 22MnB5 (paragraph [0060][0083]), it supports instant claimed TRH range.
Soaking the annealed steel sheet at reheating temperature for 3 minutes. (paragraph [0070])
Transferring the hot formed annealed steel sheet to the adjacent press where the blank is formed into parts and simultaneously press quenched at a high rate >30 C/s (paragraph [0067]), which supports instant claimed shaping and cooling steps.
As for claims 2 and 16, the fact Rana discloses same heating rate used in annealing treatment is used in hot forming step (paragraph [0070]) and the annealing can utilize a heating rate of greater than about 100 C/s (paragraph [0035]) suggests the heating rate during the hot forming (i.e. instant claimed reheating) can be greater than 100 C/s.
As for claim 3, Rana’s broad range of hot forming 600-750 C overlaps instant claimed reheating temperature range.  Table 2 hot forming temperature at 650 C (paragraph [0074]) suggests it is below 700 C or below 675 C.
As for claims 4 and 17, Rana discloses broad range of hot forming holding time up to about 3 minutes (paragraph [0037] last line) overlaps instant claimed less than 2 minutes as required by instant claim 4, overlaps less than 30 seconds as required by instant claim 17.
	As for claim 5, Rana discloses quenching rate >30 C/s (paragraph [0067 line 6) reads on instant claimed at least 3 C/s.  Rana does not expressly disclose quenching to 100-250 C.  Rana discloses final ultra high strength has 5-65% austenite, 35-90 ferrite and balance martensite.  The theoretical temperature of the Ms is obtained by the composition of C, Mn, Cr, Ni and Mo, with formula of Ms (degree C)=539-42.3[C]-30.4[Mn]-12.1[Cr]-17.7[Ni]-7.5[Mo].   Hence, Rana suggests quenching temperature can be expected to be within 100-250 C which is somewhere between Ms to Mf for obtaining martensitic structure.
As for claim 6, Claim 14 discloses quenching the hot formed steel to form the ultra high strength steel at cooling rate 0.03 C/s (paragraph [0050]) suggests air cooling to ambient temperature in which ultra high strength steel is formed..
As for claim 7, Rana disclose transferring the reheated blank to adjacent die where the blank is formed into parts. (paragraph [0067])  Hence, it would have been obvious to control the result effective variable of transfer time and the temperature drop from reheated temperature to deform temperature within claimed ranges such that the blank does not get too cold to deform to the desired shape in the die.
As for claims 8 and 18,  the annealing before hot forming is intercritical annealing (paragraph [0034]) as required by instant claim 8.  Table 2 illustrates annealing temperature is 650 C as required by instant claim 18.
As for claim 9, Table 2 (paragraph [0074] discloses hot forming temperature at 650 C which is lower than annealing temperature at 700 C.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733